Dismissed and Opinion Filed January 31, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00717-CV

                         MALAMA WALTER MWIKUTA, Appellant
                                       V.
                            SHIRLEY MITCHELL, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02641-D

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Chief Justice Wright
       By correspondence dated May 28, 2013, the Court notified appellant that the filing fee in

this case was unpaid and due within 10 days of the date of the notice. The Court advised

appellant that failure to pay the filing fee within 10 days would result in dismissal of the case

without further notice. Also by correspondence dated May 28, 2013, the Court notified appellant

that the docketing statement had not been filed in this appeal. The Court advised appellant that

failure to file a proper docketing statement within 10 days of the date of the notice could result in

the dismissal of the appeal. By correspondence dated June 18, 2013, the Court advised appellant

that it had received notice that the clerk’s record had not been filed because appellant had not

paid or made arrangements to pay the clerk’s fee. The Court requested appellant to provide

written verification within 10 days that appellant had paid or made arrangements to pay the
clerk’s fee or written documentation that appellant had been found entitled to proceed without

the payment of costs. The Court cautioned appellant that failure to provide the necessary

verification within the required time could result in dismissal for want of prosecution. As of

today’s date, the Court has received no further communication from appellant. The filing fee

remains unpaid, the docketing statement has not been filed, and the court has not received a copy

of the clerk’s record or notification that appellant had paid or made arrangements to pay the

clerk’s fee or written documentation that appellant has been found entitled to proceed without the

payment of costs. Accordingly, we DISMISS the captioned appeal. See TEX. R. APP. P. 37.3(b);

42.3(c).




130717F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

MALAMA WALTER MWIKUTA,                          On Appeal from the County Court at Law
Appellant                                       No. 4, Dallas County, Texas
                                                Trial Court Cause No. CC-13-02641-D.
No. 05-13-00717-CV       V.                     Opinion delivered by Chief Justice Wright.
                                                Justices Lang-Miers and Brown
SHIRLEY MITCHELL, Appellee                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee SHIRLEY MITCHELL recover her costs of this appeal
from appellant MALAMA WALTER MWIKUTA.


Judgment entered January 31, 2014




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                          –3–